PopfeNBARGBr, Judge,

(dissenting):

I am unable to concur in the opinion and decision in this case. The testimony as to the terms of the contract, the subject matter and the facts and circumstances disclosed, clearly show the agreement was to cut the timber from certain tracts of land, as it was to be used in the mining operations, and no faster and, as it could not be used in one year, nor under five or six, it could not be cut in any shorter period. Therefore, the contract was not to be performed within a year. I am unable to see the difference, as regards the terms of the statute, between a contract made in express terms to run more than a year and one whose general and indefinite terms, read in the light of the subject matter, necessarily make it run more than a year, and I do not believe the authorities recognize any difference between them. Classification is sometimes mistaken for conflict of authorities. Nearly all the cases relied upon in the majority opinion involve the elements of personality and probability of death terminating the operation of the contract. Nothing of that kind appears here. I think this contract is of the same class as those involved in Boydell v. Drummond, 11 East. 142, in which there was a contract by subscription to take a series of publications to be completed in three annual installments; Packett Co. v. Sickles, 5 Wall. 580, in which an oral contract by a steamboat company to use, on one of its steamboats, a patent device, during the continuance of the patent, a period of about twelve years, if the boat should last so long, was held to be within the statute; and Herrin v. Butters, 20 Me. 119, in which there was a contract to clear three acres of land, turning over to the lessor one acre each year.